Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 1 of 28




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00500-DDD-MEH

   DONELL L. BLOUNT, SR.,

          Plaintiff,

   v.

   C/O MARIN,
   C/O ZENDEJAS,
   C/O NORMAN,
   CAPTAIN NORMAN MACINTOSH,
   LT. CORREY HARRIS,
   C/O BEAULIEU,
   LT. CAMP, and
   LT. KING,

         Defendants.
   ______________________________________________________________________________

     ORDER AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
   ______________________________________________________________________________

   Michael E. Hegarty, United States Magistrate Judge.

          Before the Court are a Motion for Summary Judgment filed by Defendants Marin, Norman

   MacIntosh, Harris, Camp, and King (“CDOC 1 Defendants”) 2 (ECF 38), the CDOC Defendants’

   Motion to Apply Level 2 Restriction for Conventionally Submitted Video (ECF 65), and Plaintiff’s

   Response and Motion to Strike Said Video, Affidavit of Kelli Reyes, and Reference to Them (ECF

   70). Plaintiff Donnell Blount (“Blount”) initiated this lawsuit on February 19, 2019 then, at the

   Court’s direction, filed the operative Amended Complaint on May 6, 2019, alleging three claims




   1
    “CDOC” is the Colorado Department of Corrections.
   2
    Defendants Zendejas and Beaulieu have not appeared in this case; the docket reflects that service
   of process was attempted by the U.S. Marshal, but unsuccessful on both parties. See ECF 15, 20,
   30.
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 2 of 28




   for relief: (1) deliberate indifference to serious medical needs in violation of the Eighth

   Amendment regarding a February 23, 2017 incident; (2) deliberate indifference to serious medical

   needs in violation of the Eighth Amendment regarding a July 10, 2017 incident; and (3) religious

   discrimination in violation of the First Amendment, RLUIPA, and Fourteenth Amendment (equal

   protection) regarding a September 15, 2017 incident. See Am. Compl., ECF 8. In response, CDOC

   Defendants filed an Answer (ECF 28), the Court set a discovery schedule (ECF 31, 32), and the

   parties proceeded with discovery.

          CDOC Defendants filed the present motion for summary judgment on March 2, 2020,

   seeking summary judgment on all of Blount’s claims, arguing they are entitled to qualified

   immunity. Following resolution of discovery issues and extensions granted for briefing, Blount

   filed a response on May 22, 2020 and CDOC Defendants filed a reply on June 30, 2020. With

   their reply, CDOC Defendants conventionally submitted a video and filed the present motion for

   level 2 restriction of that video, to which they attached an affidavit. Blount filed a response and

   the present motion asking the Court to strike the video and affidavit. The Court received no further

   briefing on these motions. For the following reasons, the Court respectfully recommends that the

   Honorable Daniel D. Domenico grant the motion for summary judgment. In addition, the Court

   will grant CDOC Defendants’ motion for restriction and deny as moot Plaintiff’s motion to strike.

                             MOTION FOR SUMMARY JUDGMENT

   I.     Findings of Fact

          The Court makes the following findings of fact viewed in the light most favorable to the

   Plaintiff, who is the non-moving party. Unless otherwise cited, these facts are undisputed for

   purposes of the present motion.




                                                    2
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 3 of 28




   1.     At all relevant times, Blount was incarcerated in the CDOC at the Sterling Correctional

   Facility (“SCF”) and the Buena Vista Correctional Complex (“BVCC”).

   2.     On February 23, 2017, Blount was exercising in the SCF west gym.

   3.     At approximately 10:25 a.m. that day, Officer Georgiana Cendejas accidentally discharged

   “OC” (oleoresin capsicum) spray in the west gym office. See Incident Report # 989457, ECF 38-

   2, Deposition of Donnell Blount, February 2, 2020 (“Blount Dep.”), 10: 17-20, ECF 38-1.

   4.     Blount did not ask any of the inmates in the gym for assistance after exposure to the OC

   spray; he believed there was nothing they could do to help him. Blount Dep. 25: 17 – 26: 2.

   5.     Blount approached Defendant Officer Norman outside of the west gym after the incident,

   informed Norman of his exposure to the OC spray, and expressed that he felt like he was having

   an asthma attack; Norman instructed Blount to return to the housing unit building. Id. at 25: 10-

   15; 27: 24 – 28: 6.

   6.     According to Norman, Blount approached him and asked to speak to a Shift Commander,

   then asked to go to medical without an explanation; Norman perceived no medical problem, so

   instructed Blount to “return to his unit and issue a kite if he needed medical care.” Affidavit of

   Webb Norman, March 12, 2020 (“Norman Aff.”), ¶ 3, ECF 68-1.

   7.     Around two minutes after his interaction with Norman, Blount approached Defendants

   Captain Macintosh and Officer Marin in the housing unit and informed them of his accidental

   exposure to OC spray. See Incident Report # 989457 (“Marin Incident Report”), ECF 38-3;

   Incident Report # 989457 (“Macintosh Incident Report”), ECF 38-4; Affidavit of David Marin,

   March 2, 2020 (“Marin Aff.”), at ¶ 3, ECF 38-5; Affidavit of Norman MacIntosh, February 28,

   2020 (“MacIntosh Aff.”), at ¶¶ 5, 6, ECF 38-6; Blount Dep. 26: 18-22; 28: 12-16.




                                                   3
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 4 of 28




   8.       Defendant MacIntosh called the gym and was informed of an “accidental discharge of OC

   in the gym office.” MacIntosh Incident Report; MacIntosh Aff. at ¶ 7. Before and during the call,

   Blount was talking loudly, saying that he “couldn’t breathe” and was going to call his attorneys

   and sue for “violating [his] rights.” Id. MacIntosh asked Blount whether he had an emergency

   inhaler; Blount responded that it was in his cell. Id.

   9.       Macintosh accompanied Blount to his cell so that Blount could obtain and use his

   emergency inhaler. See MacIntosh Incident Report; Macintosh Aff. at ¶¶ 5, 6; Blount Dep. 27:

   11-20.

   10.      According to Defendants, Blount did not display symptoms that required medical attention,

   refused to go to medical after retrieving his inhaler, did not use the inhaler, and did not appear to

   be in any physical distress. See MacIntosh Incident Report; Macintosh Aff. at ¶ 6; Marin Aff. at

   ¶ 3.

   11.      According to Blount, he was exposed to the OC spray (Blount Dep. 10: 11-16), he was

   coughing and his “breathing was difficult” (id. at 28: 7-11); he used the inhaler when he found it

   in his cell (id. at 27: 11-17); the inhaler provided “little relief” (id.); and he repeatedly asked to go

   to medical but was refused (id. at 25: 1-15; 26: 18-24; 27: 18-23).

   12.      On July 10, 2017, at approximately 7:30 p.m., Blount met with Defendant Lieutenant

   Harris and non-party Lieutenant Terrell regarding the cancellation of intramural softball games.

   See Blount Dep. 50: 7-23; Incident Report # 1031815 (“Terrell Incident Report”), ECF 38-7.

   13.      During the July 10 conversation, Blount asked to have the softball games reinstated, but

   Terrell denied his request. See Terrell Incident Report; Blount Dep. at 50: 2-6, 50: 18-25, 51: 1-

   9.




                                                      4
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 5 of 28




   14.     After Terrell denied Blount’s request to reinstate the softball games, Blount stood up to

   leave the office. See Terrell Incident Report; Blount Dep. 51: 5-23.

   15.     According to Blount, the conversation with Terrell was civil and he stood up to leave when

   he understood that his request was declined. Blount Dep. 51: 5-23.

   16.     According to Defendants, Blount became agitated, did not like Terrell’s answer, and tried

   to leave. See Terrell Incident Report; Incident Report # 1031815 (“Harris Incident Report”), ECF

   38-8; Affidavit of Cecil Terrell, June 19, 2020 (“Terrell Aff.”), at ¶ 3, ECF 68-2; Affidavit of

   Corey Harris, June 16, 2020 (“Harris Aff.”), at ¶ 4, ECF 68-3.

   17.     Harris forcefully ordered Blount to sit down a few times; Blount complied while retorting

   to Harris that “yelling at me to sit down . . . that’s not going to make me respect you.” Blount Dep.

   51: 24 – 52: 13; Ex. 8, Harris Incident Report.

   18.     According to Defendants, Harris responded by standing up and moving toward Blount,

   which caused Blount to stand, take an aggressive stance, and ball his fist. See Terrell Incident

   Report; Harris Incident Report; Terrell Aff. at ¶ 5; Harris Aff. at ¶ 4.

   19.     According to Blount, Harris “became enraged, jumped up from his seat, charged towards

   [him], and [Blount] stood up.” Blount Dep. 52: 14-15.

   20.     Harris perceived Blount’s stance as aggressive and a threat and directed Blount to turn

   around to be restrained. See Terrell Incident Report; Harris Incident Report; Harris Aff. at ¶ 4.

   21.     According to Defendants, Blount resisted; thus, Harris physically directed Blount to the

   office wall to apply wrist restraints. See Terrell Incident Report; Harris Incident Report; Harris

   Aff. at ¶ 4.

   22.     According to Blount, Harris immediately grabbed Blount’s left arm, yanked and turned

   him around, and pushed him up against a coat rack. Blount Dep. 52: 15-18.

                                                     5
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 6 of 28




   23.      While being handcuffed, Blount asked why he was being handcuffed and complained that

   a coat hook, which protruded from the office wall, was “digging in [his] stomach” and that the

   handcuffs were too tight. Blount Dep. at 53: 4-13; 58: 8-11.

   24.      Blount remained pressed against the coat hook for “[m]aybe a minute.” Id. at 53:11-12.

   25.      Blount claims that the coat hook bruised his abdomen “[v]ery bad” (id. at 58: 2-7) and

   attested that the bruise was “about a nickel size or a little bit bigger than a nickel.” Id. at 58: 19 –

   59: 3.

   26.      The abdomen bruising and the pain from the tight handcuffs were Blount’s only injuries

   from being pushed up against the wall on July 10, 2017. See id. 59: 6-10.

   27.      According to CDOC Administrative Regulation 800-01, “[r]eligious head coverings may

   be worn under either a baseball cap or a stocking cap while outside the cell or religious service

   provided that the head covering is not visible.” See AR 800-01(IV)(R)(7), ECF 38-10.

   28.      On October 3, 2017, while walking in the corridor outside Dining Hall 2 at the BVCC,

   Defendant Captain King encountered Blount and noticed that his kufi was hanging below his

   baseball cap by about a half an inch to an inch. See Affidavit of Capt. Andrew King, February 28,

   2020 (“King Aff.”), at ¶ 4, ECF 38-11; ECF 55 at 27.

   29.      According to King, during that encounter he reminded Blount that, per CDOC policy, a

   kufi must not be visible from underneath a baseball cap if the offender is not in his unit or is not

   in a religious service. See id.

   30.      King states he advised Blount that he had one of two options: (1) put the kufi away; or (2)

   wear it properly; otherwise, King would confiscate it. See id. at ¶ 6.




                                                      6
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 7 of 28




   31.    King also states that he neither confiscated Blount’s kufi nor demanded that he surrender

   it; instead, Blount voluntarily removed his kufi, gave it to King, and stated that he would see King

   in court. See id.; see also ECF 55 at 27.

   32.    King attests that a few days prior to his encounter with Blount, King observed Defendant

   Lieutenant Jeffrey Camp counsel Blount about the visibility of Blount’s kufi. King Aff. at ¶ 5;

   Affidavit of Jeffrey Camp, February 27, 2020 (“Camp Aff.”), at ¶ 4, ECF 38-12.

   33.    According to Blount, King and Camp confronted him together on September 30, 2017,

   confiscated the kufi saying they knew Blount had a “well-publicized” lawsuit against the CDOC

   and saw the legal mail package Blount received from his attorney the day before, and refused to

   return the kufi when Blount later asked for it. Am. Compl. ¶¶ 8-10; Plaintiff’s Declaration, May

   12, 2020 (“Plaintiff’s Decl.”) at ¶ 5, ECF 55 at 18.

   34.    King and Camp attest they were unaware of Blount’s lawsuits against other CDOC

   employees, his representation by an attorney in any of those lawsuits, or his receipt of legal mail

   from his attorney. See King Aff. at ¶ 7; Camp Aff. at ¶ 6.

   35.    King attests that he kept Blount’s kufi in his desk drawer but disposed of it after Blount

   failed to reclaim the kufi within 21 days and after he learned that Blount was transferred to a

   facility outside the state. See King Aff. at ¶ 8.

   36.    Responses to Blount’s grievances regarding the September 30, 2017 kufi incident, dated

   October 25, 2017 and December 22, 2017, informed Blount of how he could obtain his kufi—i.e.,

   by requesting it from King. See id. at ¶ 9; see also Steps 2 and 3 Grievance Responses, ECF 38-

   13. King attests that Blount never requested the kufi from him. King Aff. at ¶ 9.




                                                       7
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 8 of 28




   37.    After his incarceration at BVCC from September 15, 2017, to November 21, 2017, Blount

   was incarcerated at other CDOC facilities until August 27, 2018, at which time he was transferred

   to the Virginia Department of Corrections. See Offender Movement Query, ECF 38-14.

   38.    Before Blount arrived at the Virginia Department of Corrections, he possessed the

   following religious items: tikka beads, a prayer book, books on loan, and various forms of

   literature. Blount Dep. at 107: 7-11.

   39.    Blount believes that, as a Muslim, he must cover his head “as much as possible” when he

   prays. Id. at 107: 22 – 108: 4.

   40.    Because Blount did not have a kufi, he covered his head with a “cap-like do-rag.” Id. at

   108: 8-12.

   II.    Legal Standards

          A.      Fed. R. Civ. P. 56

          A motion for summary judgment serves the purpose of testing whether a trial is required.

   Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). A court shall grant summary

   judgment if the pleadings, depositions, answers to interrogatories, admissions, or affidavits show

   there is no genuine issue of material fact, and the moving party is entitled to judgment as a matter

   of law. Fed. R. Civ. P. 56(c). “A dispute is genuine if there is sufficient evidence so that a rational

   trier of fact could resolve the issue either way. A fact is material if under the substantive law it is

   essential to the proper disposition of the claim.” Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189,

   1194 (10th Cir. 2011) (internal citations and quotation marks omitted).

          It is the movant’s burden to demonstrate that no genuine dispute of material fact exists for

   trial, whereas the nonmovant must set forth specific facts establishing a genuine issue for trial. See

   Nahno-Lopez v. Houser, 625 F.3d 1279, 1283 (10th Cir. 2010). The moving party bears the initial

                                                     8
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 9 of 28




   responsibility of providing to the court the factual basis for its motion. Celotex Corp. v. Catrett,

   477 U.S. 317, 323 (1986). “[W]here the moving party has the burden of proof—the plaintiff on a

   claim for relief or the defendant on an affirmative defense—his[, her, or its] showing must be

   sufficient for the court to hold that no reasonable trier of fact could find other than for the moving

   party.” Leone v. Owsley, 810 F.3d 1149, 1153 (10th Cir. 2015) (quoting Calderone v. United

   States, 799 F.2d 254, 259 (6th Cir. 1986)).

          If the movant properly supports a motion for summary judgment, the non-moving party

   has the burden of showing there are issues of material fact to be determined. Celotex, 477 U.S. at

   322. That is, the opposing party may not rest on the allegations contained in his complaint but

   must respond with specific facts showing a genuine factual issue for trial. Fed. R. Civ. P. 56(e);

   Scott v. Harris, 550 U.S. 372, 380 (2007) (“The mere existence of some alleged factual dispute

   between the parties will not defeat an otherwise properly supported motion for summary judgment;

   the requirement is that there be no genuine issue of material fact.”); see also Hysten v. Burlington

   N. & Santa Fe Ry., 296 F.3d 1177, 1180 (10th Cir. 2002). These specific facts may be shown “‘by

   any of the kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings

   themselves.’” Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998) (quoting

   Celotex, 477 U.S. at 324); see also Mountain Highlands, LLC v. Hendricks, 616 F.3d 1167, 1170

   (10th Cir. 2010) (“On those issues for which it bears the burden of proof at trial, the nonmovant

   “must go beyond the pleadings and designate specific facts so as to make a showing sufficient to

   establish the existence of an element essential to [its] case in order to survive summary judgment.”)

   (quoting Cardoso v. Calbone, 490 F.3d 1194, 1197 (10th Cir. 2007)).

          In considering the evidence, the court cannot and does not weigh the evidence or determine

   the credibility of witnesses. See Fogarty v. Gallegos, 523 F.3d 1147, 1165-66 (10th Cir. 2008).

                                                     9
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 10 of 28




   Further, the court may consider only admissible evidence, see Gross v. Burggraf Const. Co., 53

   F.3d 1531, 1541 (10th Cir. 1995), though the evidence need not be in a form that is admissible at

   trial; only the content or substance must be admissible at trial, see Brown v. Perez, 835 F.3d 1223,

   1232 (10th Cir. 2016) (“The requirement is that the party submitting the evidence show that it will

   be possible to put the information, the substance or content of the evidence, into an admissible

   form.”) (citation omitted). Indeed, “[t]o determine whether genuine issues of material fact make

   a jury trial necessary, a court necessarily may consider only the evidence that would be available

   to the jury.” Argo v. Blue Cross & Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir.

   2006). “The court views the record and draws all inferences in the light most favorable to the non-

   moving party.” Pepsi-Cola Bottling Co. of Pittsburg, Inc. v. Pepsico, Inc., 431 F.3d 1241, 1255

   (10th Cir. 2005); see also Zia Shadows, L.L.C. v. City of Las Cruces, 829 F.3d 1232, 1236 (10th

   Cir. 2016).

          B.      Treatment of a Pro Se Plaintiff’s Pleadings

          A pro se plaintiff’s “pleadings are to be construed liberally and held to a less stringent

   standard than formal pleadings drafted by lawyers.” Garrett v. Selby Connor Maddux & Janer,

   425 F.3d 836, 840 (10th Cir. 2005) (quoting Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

   1991)). “Th[e] court, however, will not supply additional factual allegations to round out a

   plaintiff’s complaint or construct a legal theory on plaintiff’s behalf.” Smith v. United States, 561

   F.3d 1090, 1096 (10th Cir. 2009) (quoting Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th

   Cir. 1997)). The Tenth Circuit interpreted this rule to mean, if a court “can reasonably read the

   pleadings to state a valid claim on which the plaintiff could prevail, [it] should do so despite the

   plaintiff’s failure to cite proper legal authority, his confusion of various legal theories, his poor

   syntax and sentence construction, or his unfamiliarity with pleading requirements.” Diversey v.

                                                    10
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 11 of 28




   Schmidly, 738 F.3d 1196, 1199 (10th Cir. 2013) (quoting Hall, 935 F.2d at 1110). However, this

   interpretation is qualified in that it is not “the proper function of the district court to assume the

   role of advocate for the pro se litigant.” Garrett, 425 F.3d at 840 (quoting Hall, 935 F.2d at 1110).

   III.    Analysis

           The CDOC Defendants, in their individual capacities, base their request for summary

   judgment on the doctrine of qualified immunity, which protects from litigation a public official

   whose possible violation of a plaintiff's civil rights was not clearly a violation at the time of the

   official’s actions. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Qualified immunity

   balances two important interests - the need to hold public officials accountable when they exercise

   power irresponsibly and the need to shield officials from harassment, distraction, and liability

   when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

   Because qualified immunity is an immunity from suit, rather than a mere defense to liability, it is

   effectively lost if a case is erroneously permitted to go to trial. Id. at 231; Ahmad v. Furlong, 435

   F.3d 1196, 1198 (10th Cir. 2006) (“The privilege is an immunity from suit rather than a mere

   defense to liability.”). The “driving force behind creation of the qualified immunity doctrine was

   a desire to ensure that insubstantial claims against government officials will be resolved prior to

   discovery.” Pearson, 555 U.S. at 231-232 (quoting Anderson v. Creighton, 483 U.S. 635, 640, n.2

   (1987)). Accordingly, qualified immunity questions must be resolved at the earliest possible stage

   in litigation.” Id. at 232.

           When a defendant asserts the defense of qualified immunity at summary judgment, the

   plaintiff has a two-fold burden to overcome the asserted immunity: (1) “rebut the [defendant’s]

   non-constitutional-rights arguments”; and (2) “demonstrate that any constitutional violation was

   grounded in then-extant clearly established law.” Cox v. Glanz, 800 F.3d 1231, 1245 (10th Cir.

                                                    11
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 12 of 28




   2015) (citing Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009)); see also Felders v.

   Malcom, 755 F.3d 870, 877–78 (10th Cir. 2014) (“[T]he ‘record must clearly demonstrate the

   plaintiff has satisfied his heavy two-part burden; otherwise, the defendants are entitled to qualified

   immunity.’”), cert. denied, ––– U.S. ––––, 135 S. Ct. 975, 190 L. Ed. 2d 890 (2015). An official’s

   conduct violates clearly established law when, at the time of the challenged conduct, “[t]he

   contours of [a] right [are] sufficiently clear” that every “reasonable official would have understood

   that what he is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). To satisfy

   the clearly established prong of the test, the Tenth Circuit requires that “there must be a Supreme

   Court or Tenth Circuit decision on point, or the clearly established weight of authority from other

   courts must have found the law to be as the plaintiff maintains.” Clark v. Wilson, 625 F.3d 686,

   690 (10th Cir. 2010); see also Farrell v. Montoya, 878 F.3d 933, 936–37 (10th Cir. 2017).

          Traditionally, there has been a two-step process for resolving qualified immunity

   questions: “First, a court must decide whether the facts that a plaintiff has alleged…or

   shown…make out a violation of a constitutional right…Second, if the plaintiff has satisfied this

   first step, the court must decide whether the right at issue was clearly established at the time of the

   defendant’s alleged misconduct.” Pearson, 555 U.S. at 232 (quoting Saucier v. Katz, 533 U.S. 194

   (2001) (internal citations and quotation marks removed)). However, the Supreme Court has

   afforded courts the discretion to decide “which of the two prongs of the qualified immunity

   analysis should be addressed first in light of the circumstances in the particular case at hand.” Id.

   at 236; see also Christensen v. Park City Mun. Corp., 554 F.3d 1271, 1277 (10th Cir. 2009). Here,

   the Court will begin by determining whether Blount raises genuine issues of material fact as to

   each constitutional claim.




                                                     12
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 13 of 28




          A.      Claim One: Deliberate Indifference on February 23, 2017

          Blount attests that he is a “lifelong asthmatic,” who was “overcome” by OC gas dispersed

   by Defendant Zendejas, which drifted from the gym’s office into the “weight area” and caused

   him “to have coughing spasms; burning of his nose, throat, eyes, [and] skin; and difficulty

   breathing.” Am. Compl. at ¶ 2. 3 Blount asserts that CDOC Defendants Norman, Marin, and

   MacIntosh violated his Eighth Amendment right against deliberate indifference to a serious

   medical need by “refusing” to send Blount to “medical” for breathing treatments or other care.

          A prison official’s deliberate indifference to an inmate’s serious medical needs is a

   violation of the Eighth Amendment's prohibition against cruel and unusual punishment. Mata v.

   Saiz, 427 F.3d 745, 751 (10th Cir. 2005) (citing Estelle v. Gamble, 429 U.S. 97, 104–105 (1976)).

   The Supreme Court held that deliberate indifference occurs when prison officials deny or delay an

   inmate’s access to needed medical care (i.e., when they fail to fulfill their “gatekeeper” roles). See

   id. “The test for constitutional liability of prison officials ‘involves both an objective and a

   subjective component.’” Id. (quoting Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)).

          To avoid summary judgment, the prisoner must first produce objective evidence that the

   deprivation at issue was in fact “sufficiently serious.” Id. (quoting Farmer v. Brennan, 511 U.S.

   825, 834 (1994)). A “medical need is sufficiently serious if it is one that has been diagnosed by a

   physician as mandating treatment or one that is so obvious that even a lay person would easily

   recognize the necessity for a doctor’s attention.” Id. (citing Sealock, 218 F.3d at 1209). A delay

   in medical care “only constitutes an Eighth Amendment violation where the plaintiff can show the



   3
    For adjudication of a summary judgment motion, the Tenth Circuit has approved consideration
   of a complaint to which a prisoner plaintiff has sworn under penalty of perjury. See Ali v.
   Dinwiddie, 437 F. App’x 695, 697 n.4 (10th Cir. 2011); Green v. Branson, 108 F.3d 1296, 1301
   (10th Cir. 1997).
                                                    13
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 14 of 28




   delay resulted in substantial harm.” Id. (quoting Oxendine v. Kaplan, 241 F.3d 1272, 1276 (10th

   Cir. 2001)). The substantial harm requirement “may be satisfied by lifelong handicap, permanent

   loss, or considerable pain.” Id. (quoting Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001)).

          For the subjective prong, the prisoner must present evidence of the prison official’s

   culpable state of mind. Id. (citing Estelle, 429 U.S. at 106). The subjective component is satisfied

   if the official “knows of and disregards an excessive risk to inmate health or safety; the official

   must both be aware of facts from which the inference could be drawn that a substantial risk of

   serious harm exists, and [s]he must also draw the inference.” Id. (quoting Farmer, 511 U.S. at

   837). A prison official who serves “solely ... as a gatekeeper for other medical personnel capable

   of treating the condition” may be held liable under the deliberate indifference standard if he or she

   “delays or refuses to fulfill that gatekeeper role.” Id. (quoting Sealock, 218 F.3d at 1211); see also

   Estate of Booker v. Gomez, 745 F.3d 405, 430–31 (10th Cir. 2014) (applying the “gatekeeper”

   standards from Mata to a deliberate-indifference claim alleging sheriff’s deputies used force on a

   detainee, then delayed getting the detainee medical treatment).

          CDOC Defendants concede that an “asthma attack is a sufficiently serious medical need.”

   They argue, however, that Blount displayed no symptoms “that would enable Defendants . . . or

   any other lay person to easily recognize [Blount’s] need for a doctor’s attention” and, thus, “no

   reasonable juror could find that Defendants . . . knew of and disregarded an excessive risk” to

   Blount’s health. Mot. at 10. Blount counters that he “did display symptoms of exposure to OC

   gas while he spoke with Defendants” (Resp. at 2); in his verified Amended Complaint and

   deposition, Blount attested that he was exposed to the OC spray (Blount Dep. 10: 11-16), he was

   coughing and his “breathing was difficult” (id. at 28: 7-11); he used the inhaler when he found it




                                                    14
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 15 of 28




   in his cell (id. at 27: 11-17); the inhaler provided “little relief” (id.); and he repeatedly asked to go

   to “medical,” but Defendants refused his request (id. at 25: 1-15; 26: 18-24; 27: 18-23).

           Here, the record reflects that Blount suffers from asthma, OC spray was accidentally

   dispersed in the west gym where Blount was using weights, he told Defendants Norman, Marin,

   and MacIntosh that he had been exposed and was having asthma symptoms, and Blount possessed

   an emergency inhaler for his asthma. The Court finds first that the record demonstrates Defendants

   did not deny Blount any medical treatment; it is undisputed that MacIntosh and Marin

   accompanied Blount to his cell to retrieve his rescue inhaler. Am. Compl. at ¶ 4. Blount asserts

   that he used the inhaler and it provided him “little relief”; at that point, Blount asserts that he asked

   Marin and MacIntosh “to get him medical care” but “they refused.” Id.

           For the subjective prong, Blount must present evidence demonstrating Defendants were

   “aware of facts from which the inference could be drawn that a substantial risk of serious harm

   exists, and [they] must also draw the inference.” Mata, 427 F.3d at 751. “Deliberate indifference

   requires that the defendant’s conduct is ‘in disregard of a known or obvious risk that was so great

   as to make it highly probable that harm would follow,’ or that the conduct ‘disregards a known or

   obvious risk that is very likely to result in the violation of a prisoner’s constitutional rights.’”

   Verdecia v. Adams, 327 F.3d 1171, 1175–76 (10th Cir. 2003) (quoting Berry v. City of Muskogee,

   900 F.2d 1489, 1494 (10th Cir. 1990)).

           While Blount attests that he was having difficulty breathing and his nose, throat, and skin

   were burning, he provides no evidence that Defendants Norman, Marin, or MacIntosh disregarded

   a “known or obvious” risk of serious harm; for example, there are no allegations that other persons

   (i.e., inmates or other correctional officers) recognized that Blount was suffering symptoms or

   having difficulty breathing nor evidence that Blount was unable to talk, walk, or otherwise function

                                                      15
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 16 of 28




   in a way that would make his symptoms obvious to an observer and were “so great as to make it

   highly probable that harm would follow” if he received no medical attention. See id. 4

           Although Blount has demonstrated factual issues as to whether he displayed symptoms or

   was actually suffering an asthma attack and whether Defendants refused Blount’s requests for

   medical attention, the Court finds these are insufficient to raise material questions as to whether

   Defendants were deliberately indifferent to Blount’s serious medical need in violation of the

   Eighth Amendment. Accordingly, the Court recommends that Judge Domenico find the CDOC

   Defendants are entitled to qualified immunity and grant their motion for summary judgment with

   respect to Blount’s first claim for relief.

           B.      Claim Two: Excessive Force on July 10, 2019

           Blount alleges that CDOC Defendant Harris “shoved” Blount against an “office wall and

   coat rack causing the [coat] hook to stab into his abdominal area and clamped handcuffs on his

   wrists so tight they dug to the bone.” Am. Compl. at ¶ 6. At his deposition, Blount explained that

   he was in the office discussing with Lieutenant Terrell the decision to cancel the inmates’ weekend

   intramural sport—softball—when Blount got up to leave; Harris ordered Blount to sit down several

   times, Blount complied with a comment about Harris yelling at him, Harris “became enraged” and

   “charged” toward Blount, yanked him around, and shoved Blount against the wall and coat rack.

   Blount Dep. 51: 24 – 52: 15.

           “[A]n excessive force claim involves two prongs: (1) an objective prong that asks if the

   alleged wrongdoing was objectively harmful enough to establish a constitutional violation, and (2)


   4
    Blount concedes that Marin and MacIntosh were not trained in medicine but argues “even if
   their untrained eyes could not see the asthma symptoms . . . they were train[ed] to know that OC
   gas does burn the eyes, nose, throat, and skin.” Resp. at 9. Even if this is true, Blount has failed
   to demonstrate how exposure to OC spray, itself, is objectively “serious” for an Eighth
   Amendment claim.
                                                    16
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 17 of 28




   a subjective prong under which the plaintiff must show that the officials acted with a sufficiently

   culpable state of mind.” Redmond v. Crowther, 882 F.3d 927, 936 (10th Cir. 2018) (quoting Giron

   v. Corr. Corp. of America, 191 F.3d 1281, 1289 (10th Cir. 1999)). An official has a culpable state

   of mind if he uses force “maliciously and sadistically for the very purpose of causing harm,” rather

   than “in a good faith effort to maintain or restore discipline.” Id. To determine whether prison

   officials applied force maliciously and sadistically or, rather, in good faith, courts should consider

   (1) the need for the force, and (2) whether the officers used a disproportionate amount of force.

   Id. at 937 (citing Whitley v. Albers, 475 U.S. 312, 321 (1986)).

          Here, the undisputed evidence indicates that while in the office, Blount stood up to leave

   and Harris instructed him to sit down. Blount Dep. 51: 10-16. Harris then said, “I asked you to

   sit down.” Id. at 51: 24-25. Blount asked, “why?” Id. at 52: 1. Harris “again” instructed Blount

   to sit down. Id. at 52: 2; Plaintiff’s Decl. at ¶ 4. Blount looked at another officer, Sergeant Henson,

   who gestured for Blount to sit down. Blount Dep. 52: 3-5. Blount sat back down and told Harris,

   “Yelling at me to sit down extremely . . . that’s not going to make me respect you.” Id. at 52: 8-

   13. Blount attests that Harris “charged towards” him and Blount stood up again. Id. at 52: 14-15. 5

   The Court finds this evidence demonstrates Blount disobeyed Harris’ orders to sit and necessitated

   an “effort to maintain or restore discipline.” See Redmond, 882 F.3d at 938 (prisoners “cannot be

   permitted to decide which orders they will obey, and when they will obey them”).




   5
    Blount attaches a form titled “Department of Corrections Evaluation to Determine Dangerousness
   and Reliability of Confidential Information,” dated July 31, 2017, on which Blount has highlighted
   the following note by Disciplinary Officer Lt. Reeves, who describes what appears on a video
   dated July 10, 2017: “Lt. Harris comes into view and is removing his handcuffs while approaching
   Offender Blount. Offender Blount stands up and Lt. Harris grabs his left wrist and places him
   against the windows at the coat rack.” ECF 55 at 23.
                                                   17
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 18 of 28




          Thus, the Court must determine whether Blount has raised material factual issues as to

   whether Harris’ conduct in “shoving” Blount against the wall/coat rack and handcuffing him

   “tightly” was “objectively harmful enough to establish a constitutional violation” and whether

   Harris used a “disproportionate amount of force” against Blount. Id. at 936. When prison officials

   must act to “preserve internal order and discipline,” courts should afford them “wide-ranging

   deference.” Id. (quoting Whitley, 475 U.S. at 320–21). This deference “does not insulate from

   review actions taken in bad faith and for no legitimate purpose, but it requires that neither judge

   nor jury freely substitute their judgment for that of officials who have made a considered choice.”

   Id. (quoting Whitley, 475 U.S. at 322).

          Not “every malevolent touch by a prison guard gives rise to a federal cause of action.”

   Hudson v. McMillian, 503 U.S. 1, 9 (1992). “The Eighth Amendment’s prohibition of ‘cruel and

   unusual’ punishments necessarily excludes from constitutional recognition de minimis uses of

   physical force, provided that the use of force is not of a sort ‘repugnant to the conscience of

   mankind.’” Id. at 9-10 (quoting Whitley, 475 U.S. at 327). “Because routine discomfort is part of

   the penalty that criminal offenders pay for their offenses against society,” only those physical

   punishments rising above de minimis uses of force “are sufficiently grave to form the basis of an

   Eighth Amendment violation.” Id. (citations omitted). Although not dispositive, “the extent of

   injury suffered by an inmate is one factor that may suggest ‘whether the use of force could

   plausibly have been thought necessary’ in a particular situation.” Wilkins v. Gaddy, 559 U.S. 34,

   37 (2010) (quoting Hudson, 503 U.S. at 7). The extent of injury may also provide some indication

   of the amount of force applied. Id.; see also Northington v. Jackson, 973 F.2d 1518, 1523 (10th

   Cir. 1992) (holding that a showing of “significant physical injury” is not required, but “[t]he extent




                                                    18
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 19 of 28




   of injury may be relevant in determining whether corrections officers unnecessarily and wantonly

   inflicted pain”).

           While “blows” that “caused bruises, swelling, loosened teeth, and a cracked dental plate

   are not de minimis for Eighth Amendment purposes” (Hudson 503 U.S. at 10), the Court finds

   Harris’ conduct—in response to Blount’s repeated disobedience to Harris’ orders—in “grabbing”

   Blount’s arm, “yanking” Blount around, and “shoving” him against a coat hook on the wall, which

   caused a nickel-sized bruise on Blount’s abdomen, and Harris’ application of “tight” handcuffs

   causing Blount “extreme pain” do not demonstrate the type of objective harm—i.e., that which is

   “repugnant to the conscience of mankind”—and disproportionate use of force necessary to state

   an Eighth Amendment claim. See, e.g., Marshall v. Milyard, 415 F. App’x 850, 852-53 (10th Cir.

   2011) (finding the force allegedly used against the plaintiff was “de minimis and not of a nature

   that was repugnant to mankind” where a prisoner alleged that he (1) was told to lock down in his

   cell, (2) questioned the prison guard but began walking toward his cell, (3) the prison guard

   grabbed his arm forcefully, put him in handcuffs, and dug his fingernails into the prisoner’s arm,

   and (4) the prisoner suffered redness and bruising as indicated by a medical form); Norton v. City

   of Marietta, 432 F.3d 1145, 1156 (10th Cir. 2005) (prison guards’ alleged actions were not

   “objectively harmful enough to establish a constitutional violation” where they injured a prisoner

   by grabbing him around his neck and twisting it); Stanton v. Furlong, 73 F. App’x 332, 334 (10th

   Cir. 2003) (finding no excessive force where prisoner verbally threatened corrections officer and

   suffered “two abrasions and some slight edema” from handcuffs applied too tightly); cf. Wilkins,

   559 U.S. at 38 (Court overturned dismissal of claim alleging plaintiff suffered “a bruised heel,

   back pain, and other injuries requiring medical treatment” after he was “punched, kicked, kneed,

   choked, and body slammed” “maliciously and sadistically” and “[w]ithout any provocation”).

                                                  19
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 20 of 28




           The Court recommends that Judge Domenico find Blount has failed to raise genuine issues

   of material fact as to whether excessive force was used, determine that Defendant Harris is entitled

   to qualified immunity, and grant Harris’ motion for summary judgment with respect to Blount’s

   second claim for relief.

           C.      Claim Three: First/Fourteenth Amendment Violations on September 30, 2017

           Blount alleges that, as a follower of the Islamic faith, he requires a “kufi” to cover his head

   during prayer. He asserts that on September 29, 2017, he received by mail a large package from

   his attorney concerning a civil action pending in federal court. Am. Compl. at ¶ 9. The following

   day, September 30, 2017, Blount was exiting the chow hall when he was confronted by CDOC

   Defendants King and Camp, who told him he was not allowed to wear his kufi because they were

   aware of his lawsuit and the legal mail he received, and they confiscated the kufi from him. Id.

   According to Blount, he later followed instructions to ask Defendants to return the kufi, but they

   refused. Id. at 10. Based on these allegations, Blount asserts claims for retaliation in violation of

   his right to access the courts, a violation of his right to freedom of religion, and a violation of his

   right to equal protection of the law.

           King and Camp attest that they each spoke with Blount at different times, reminding Blount

   of the regulation that a religious head covering must be worn under a hat or cap when the inmate

   is not in his cell or at a religious service. King asserts that he had seen Camp counsel Blount about

   the regulation “a few days prior” to his encounter with Blount. King states that, rather than fix the

   kufi, Blount took off his cap, handed the kufi to King, and said, “I’ll see you in court.” During the

   grievance process regarding the encounter, Blount was instructed to ask King for return of the kufi;

   King attests Blount did not do so. King kept the kufi in his possession until he learned that Blount

   had left the state.

                                                     20
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 21 of 28




                  1.      Retaliation

          CDOC Defendants argue that Blount fails to demonstrate any genuine issues of material

   fact as to whether King or Camp was motivated to confiscate his kufi in retaliation for his pending

   litigation against the CDOC. Blount counters that King and Camp told him on September 30, 2017

   when they confiscated his kufi that they knew about the pending litigation.

          “It is well-settled that prison officials may not retaliate against or harass an inmate because

   of the inmate’s exercise of his right of access to the courts.” Requena v. Roberts, 893 F.3d 1195,

   1211 (10th Cir. 2018), cert. denied, 139 S. Ct. 800, 202 L. Ed. 2d 589 (2019) (quoting Gee v.

   Pacheco, 627 F.3d 1178, 1189 (10th Cir. 2010) (brackets and quotation marks omitted)).

   “Government retaliation against a plaintiff for exercising his or her First Amendment rights may

   be shown by proving the following elements: (1) that the plaintiff was engaged in constitutionally

   protected activity; (2) that the defendant’s actions caused the plaintiff to suffer an injury that would

   chill a person of ordinary firmness from continuing to engage in that activity; and (3) that the

   defendant’s adverse action was substantially motivated as a response to the plaintiff’s exercise of

   constitutionally protected conduct.” Id. (quoting Shero v. City of Grove, 510 F.3d 1196, 1203

   (10th Cir. 2007)).

           CDOC Defendants do not dispute that participating in litigation is a constitutionally

   protected activity. They contend that Blount fails to proffer specific facts showing King and Camp

   were motivated by his pending litigation to confiscate his kufi and refused to return it. Blount

   attests that Camp and King told him they not only knew about the litigation, but also that he

   received mail from his attorney the previous day. Even if the Court were to find Blount’s testimony

   sufficient itself to demonstrate a material factual issue as to King and Camp’s motivation and

   whether they actually confiscated the kufi or Blount handed it over saying, “I’ll see you in court,”

                                                     21
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 22 of 28




   the Court finds Blount fails to demonstrate specific facts supporting the second element of the

   claim: that confiscation of a kufi would chill a Muslim of ordinary firmness from continuing to

   engage in litigation against the facility.

           A de minimis injury will not support a First Amendment retaliation claim. Shero, 510 F.3d

   at 1203. This is especially true in the prison setting, where courts generally require a greater

   showing of injury. Chrisco v. Koprivnikar, No. 16-cv-01553-MEH, 2017 WL 1344450, at *3 (D.

   Colo. Apr. 12, 2017) (citing Poole v. County of Otero, 271 F.3d 955, 961 (10th Cir. 2001),

   abrogated on other grounds by Hartman v. Moore, 547 U.S. 250 (2006)). Here, it is undisputed

   that Blount was informed at least twice during the grievance process that he could simply request

   from King that his kufi be returned. ECF 38-13 at 1 (“You can speak with the staff member who

   you gave your kufi to and request it be returned.”) and 3 (“If you still want the kufi returned you

   need to write to Capt. King at BVCF and make the request for the kufi within thirty days of the

   date of this letter.”). Blount attaches his own declaration to the briefing here stating in broad terms

   that he asked for the kufi’s return but King refused. Plaintiff’s Decl. at ¶ 6 (“My requests for the

   return of my kufi have been denied since 9/30/17.”). However, Blount points to nothing in his

   own grievances or in any other document showing that he, in fact, made a request to King for the

   kufi’s return in 2017 or 2018, but the request(s) were refused. See ECF 38-13.

           Moreover, Blount testified at his deposition that, during prayer, it was “obligatory” that he

   cover his head, but conceded that in prison sometimes he could not, and advised that he used a

   “cap-like do-rag” when he did not have his kufi. Blount Dep. 107: 22 – 108: 12. When Blount

   was transferred outside of Colorado and arrived at the Virginia Department of Corrections the

   following year, he had in his possession the following religious items: tikka beads, a prayer book,




                                                     22
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 23 of 28




   and various other forms of literature. Id. 107: 2-11. This evidence does not demonstrate that

   Blount was “chilled” from participating in litigation by the absence of his kufi.

           Furthermore, although not dispositive, persistence in constitutionally protected conduct is

   some evidence that the defendant’s actions would not prevent such conduct. See Smith v. Plati,

   258 F.3d 1167, 1177 (10th Cir. 2001) (“Smith’s persistence in maintaining his website offers some

   evidence that Plati’s actions did not prevent such private speech.”); How v. City of Baxter, 217 F.

   App’x 787, 798 (10th Cir. 2007) (defendant entitled to qualified immunity on the plaintiff’s First

   Amendment retaliation claim, in part, because the plaintiff “continued to exercise his First

   Amendment rights thereafter . . . .”). Here, it is undisputed that after King had possession of

   Blount’s kufi, Blount continued to file lawsuits, such as the present case. See also Blount v.

   Younger, et al., No. 19-cv-02134-DDD-MEH (D. Colo. July 24, 2019). This provides further

   support for a conclusion on the evidence proffered that the confiscation of a kufi would not

   dissuade a Muslim of ordinary firmness from continuing to participate in pending litigation against

   the facility.

           This Court recommends that Judge Domenico find King and Camp are entitled to qualified

   immunity with respect to Blount’s claim for retaliation in violation of the First Amendment.

                   2.      Religious Discrimination

           The Supreme Court has affirmed that “[i]nmates . . . retain protections afforded by the First

   Amendment, including its directive that no law shall prohibit the free exercise of religion.” See

   Rojas v. Heimgartner, 604 F. App’x 692, 694 (10th Cir. 2015) (quoting O’Lone v. Estate of

   Shabazz, 482 U.S. 342, 348 (1987)). However, “a prison regulation imping[ing] on inmates’

   constitutional rights . . . is valid if it is reasonably related to legitimate penological interests.” Id.

   To state a claim for a free exercise violation, a prisoner must show that a prison regulation

                                                      23
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 24 of 28




   “substantially burdened . . . sincerely-held religious beliefs.” Id. (quoting Boles v. Neet, 486 F.3d

   1177, 1182 (10th Cir. 2007)). Once the prisoner has made this showing, “the question of whether

   a prison regulation reasonably curtails constitutional rights requires close examination of the facts

   . . . , the specific regulation under review, and the alleged justifications for it.” Id. In making this

   determination, courts should consider:

           (1) whether a rational connection exists between the prison policy regulation and a
           legitimate governmental interest advanced as its justification; (2) whether
           alternative means of exercising the right are available notwithstanding the policy
           or regulation; (3) what effect accommodating the exercise of the right would have
           on guards, other prisoners, and prison resources generally; and (4) whether ready,
           easy-to-implement alternatives exist that would accommodate the prisoner's rights.

   Id. (quoting Kay v. Bemis, 500 F.3d 1214, 1219 (10th Cir. 2007)).

           CDOC Defendants contend that Blount has failed to demonstrate material factual issues as

   to whether its regulation concerning religious head coverings or King and Camp’s conduct in

   allegedly confiscating Blount’s kufi “substantially burdened” Blount’s sincerely held religious

   beliefs. Blount attests that “[n]othing can replace a kufi as proper headgear to fulfill [his] religious

   beliefs.” Plaintiff’s Decl. at ¶ 10.

           A substantial burden under the First Amendment is one that “(1) significantly inhibits or

   constrains a plaintiff’s religious conduct or expression, (2) meaningfully curtails a plaintiff’s

   ability to express adherence to his faith, or (3) denies the plaintiff reasonable opportunity to engage

   in fundamental religious activities.” Sutton v. Hydenthal, No. 17-cv-02191-RM-NRN, 2020 WL

   555420, at *4 (D. Colo. Jan. 3, 2020), report and recommendation adopted, 2020 WL 550590 (D.

   Colo. Feb. 4, 2020) (quoting Mares v. LePage, No. 16-cv-03082-RBJ, 2018 WL 1312814, at *3

   (D. Colo. Mar. 13, 2018)).

           The Court notes first that Blount does not appear to challenge the CDOC’s regulation

   restricting prisoners from wearing their religious head coverings in a way that makes them
                                                     24
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 25 of 28




   “visible.” Rather, he focuses on King and Camp’s “confiscation” of his kufi as having burdened

   his religious beliefs. But, other than the broad statement in his declaration, Blount does not explain

   how he was burdened by the absence of the kufi. As set forth above, Blount testified that it was

   several months during which he was without a kufi and he used a “do-rag” to cover his head during

   prayer. See Rojas, 604 F. App’x at 694 (facility’s action in permitting plaintiff to wear white, as

   opposed to colored, bandanas on his head to worship service constituted reasonable alternative).

   Without an explanation as to how the absence of a kufi burdened his ability to pray/worship,

   Blount’s stated desire to wear a kufi as opposed to another head covering is insufficient to establish

   the first element of a Free Exercise claim. See Sutton, 2020 WL 555420, at *5 (finding that, even

   if Muslim inmates were required to remove their kufis, plaintiff failed to allege how the

   requirement affected his ability to worship); see also Sealock, 218 F.3d at 1209 (a plaintiff must

   “go beyond the pleadings and designate specific facts so as to make a showing sufficient to

   establish the existence of an element essential to that party's case in order to survive summary

   judgment.”). The Court concludes that Blount has failed to demonstrate material factual issues as

   to whether King and Camp’s conduct substantially burdened his sincerely held religious beliefs

   and recommends that Judge Domenico find King and Camp are entitled to qualified immunity

   with respect to Blount’s Free Exercise claim.

                  3.      Equal Protection

          “The Equal Protection Clause of the Fourteenth Amendment commands that no State shall

   deny to any person within its jurisdiction the equal protection of the laws, which is essentially a

   direction that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne

   Living Ctr., 473 U.S. 432, 439 (1985) (internal quotation marks omitted). “[T]o assert a viable

   equal protection claim, plaintiffs must first make a threshold showing that they were treated

                                                    25
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 26 of 28




   differently from others who were similarly situated to them.” Barney v. Pulsipher, 143 F.3d 1299,

   1312 (10th Cir. 1998). That is, to state a “class of one” equal protection claim, a plaintiff must

   prove that he “has been intentionally treated differently from others similarly situated and that

   there is no rational basis for the difference in treatment.” Blair v. Raemisch, 804 F. App’x 909,

   920 (10th Cir. 2020) (quoting Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per

   curiam)). Thus, Blount must point to facts establishing that others who were “similarly situated in

   every material respect were treated differently,” and that “this difference in treatment was without

   rational basis, that is, . . . [it] was irrational and abusive, and wholly unrelated to any legitimate

   state activity.” Id. (quoting Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1216 (10th Cir.

   2011)).

             Here, Blount alleges, “Prisoners and staff members at BVCC are allowed to wear and

   display their non-Islamic faith symbols/items (i.e., wedding rings, tattoos) openly.” Am. Compl.

   at ¶ 11; see also Resp. at 14. The Court finds this statement insufficient to raise genuine issues of

   material fact as to whether Blount was treated differently than similarly situated prisoners. First,

   Blount fails to point to material facts demonstrating that a prisoner wearing a wedding ring is

   “similarly situated in every material respect” to a Muslim prisoner obligated (in his words) to wear

   a kufi. Second, Blount fails to raise any factual issues as to whether and how the CDOC’s

   restriction on wearing religious head coverings or King and Camp’s application of the regulation

   was “irrational and abusive and wholly unrelated to any legitimate state activity.” The Court finds

   Plaintiff has failed to identify facts that “make out a violation of a constitutional right” (Pearson,

   555 U.S. at 232) and King and Camp are entitled to qualified immunity from Blount’s equal

   protection claim. As such, this Court recommends that Judge Domenico grant the motion for




                                                    26
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 27 of 28




   summary judgment. See Blair, 804 F. App’x at 920 (plaintiff’s allegations were too vague and

   incomplete to state a plausible equal protection claim).

   IV.    Conclusion

          The Court concludes that Blount has failed to raise genuine issues of material fact as to

   whether the CDOC Defendants violated his constitutional rights.               Therefore, this Court

   respectfully recommends that Judge Domenico grant the CDOC Defendants’ Motion for

   Summary Judgment [filed March 2, 2020; ECF 38]. 6

                                       REMAINING MOTIONS

          With their reply brief in support of the motion for summary judgment, the CDOC

   Defendants proffered evidence in the form of a video and an affidavit authenticating both the video

   and copies of photographs submitted with the motion. See ECF 67, 68. Defendants moved for

   Level 2 restriction of the video asserting that security concerns require that the video be kept

   confidential from Blount and the public. See ECF 65. In response, Blount filed a motion to strike

   both the video and the affidavit, arguing that the video is either incomplete or “edited” and that the

   affiant had no personal knowledge of the events captured on the recording. See ECF 70.




   6
     Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any
   written objections in order to obtain reconsideration by the District Judge to whom this case is
   assigned. Fed. R. Civ. P. 72. The party filing objections must specifically identify those
   findings or recommendations to which the objections are being made. The District Court need
   not consider frivolous, conclusive or general objections. A party’s failure to file such written
   objections to proposed findings and recommendations contained in this report may bar the party
   from a de novo determination by the District Judge of the proposed findings and
   recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. §
   636(b)(1). Additionally, the failure to file written objections to the proposed findings and
   recommendations within fourteen (14) days after being served with a copy may bar the aggrieved
   party from appealing the factual findings and legal conclusions of the Magistrate Judge that are
   accepted or adopted by the District Court. Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir.
   2008) (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)).
                                                     27
Case 1:19-cv-00500-DDD-MEH Document 72 Filed 09/02/20 USDC Colorado Page 28 of 28




          The Court finds Defendants’ stated security concerns demonstrate an interest that

   outweighs the presumption of public access and identify a clearly defined and serious injury that

   would result if access to the video is not restricted. Therefore, the Court grants Defendants’

   Motion to Apply Level 2 Restriction to Conventionally Submitted Video [filed June 29, 2020;

   ECF 65] and directs the Clerk of the Court to maintain the evidence located at ECF 67 under Level

   2 Restriction until further order of the Court.

          With respect to Blount’s motion, the Court did not consider, for purposes of the within

   analysis, either the video or the photographs to which the affidavit is directed. Therefore,

   Plaintiff’s Motion to Strike [Conventionally Submitted] Video and Affidavit of Kelli Reyes [filed

   July 9, 2020; ECF 70] is denied as moot.

          Respectfully submitted at Denver, Colorado, this 2nd day of September, 2020.


                                                     BY THE COURT:




                                                     Michael E. Hegarty
                                                     United States Magistrate Judge




                                                       28
